 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          SECURITIES AND EXCHANGE
            COMMISSION,                                   CASE NO. C15-1350JLR
11
                                 Plaintiff,               FIFTEENTH ORDER
12                 v.                                     REGARDING FEE
                                                          APPLICATIONS
13
            PATH AMERICA, LLC, et al.,
14
                                 Defendants and
15
            POTALA SHORELINE, LLC, et al.,
16
                               Relief Defendants.
17
            Before the court are four quarterly fee applications: (1) Receiver Michael A.
18
     Grassmueck’s (“the Receiver”) fourteenth interim fee application for $6,646.00 in fees
19
     and $908.96 in expenses (Dkt. # 692); (2) the fifteenth interim fee application of the
20
     Receiver’s general counsel, Allen Matkins Leck Gamble Mallory & Natsis, LLP (“Allen
21
     Matkins”), for $29,936.25 in fees and $2,953.67 in costs (Dkt. # 693); (2) the fifteenth
22


     ORDER - 1
 1   interim fee application of the Receiver’s forensic accountant, Financial Forensics, for

 2   $4,158.00 in fees (Dkt. # 694); and (3) the twelfth interim fee application of the

 3   Receiver’s tax accountants, Peterson Sullivan LLP (“Peterson Sullivan”), for $7,805.25

 4   in fees and $1,377.30 in expenses (Dkt. # 695). As described below, the court GRANTS

 5   the fee applications of the Receiver, Allen Matkins, Financial Forensics, and Peterson

 6   Sullivan (Dkt. ## 692-95).

 7          The Receiver’s counsel filed all of the foregoing motions on August 22, 2019, and

 8   properly noted them for the court’s consideration on September 6, 2019. (See id.)

 9   Because Monday, September 2, 2019, was Labor Day, any opposition to the motions was

10   due no later than Tuesday, September 3, 2019. See Local Rules W.D. Wash. LCR

11   7(d)(3) (“Any opposition papers shall be filed and served no later than the Monday before

12   the noting date.”); see id., LCR 7(d)(5) (“If the deadline for a party’s response . . . falls on

13   a date that is a legal holiday . . . , the party’s response . . . is due on the following day that

14   is not a Saturday, Sunday, or legal holiday); see also Fed. R. Civ. P. 6(a)(6)(A) (defining

15   Labor Day as a legal holiday). No party filed an opposition to any of the motions. (See

16   generally Dkt.)

17          The court finds that (1) the fees and costs requested in each of the fee applications

18   listed above are reasonable and necessary, (2) the notice of the fee applications was

19   appropriate, (3) the fee applications are made in accordance with the Order Appointing

20   Receiver (see OAR (Dkt. # 88) ¶¶ 55-59), and (4) the services provided were of

21   substantial benefit to the Receivership Estate. Each of the foregoing applicants seeks a

22   distribution of only 80% of the approved fees and costs at this time. (See id. ¶ 58


     ORDER - 2
 1   (“Quarterly Fee Applications may be subject to a holdback in the amount of 20% of the

 2   amount of fees and expenses for each application filed with the Court.”); see also Dkt.

 3   # 692 at 2; Dkt. # 693 at 2; Dkt. # 694 at 3; Dkt. # 695 at 4.)

 4          Accordingly, the court GRANTS the fee applications (Dkt. ## 692-95) and

 5   APPROVES on an interim basis the following application amounts for the period of

 6   April 1, 2019, through June 30, 2019:

 7    Applicant:               Fees:                Costs:             Total Allowed:

 8    The Receiver             $6,646.00            $908.96            $7,554.96

 9    Allen Matkins            $29,936.25           $2,953.67          $32,889.92

10    Financial Forensics      $4,158.00            $00.00             $4,158.00

11    Peterson Sullivan        $7,805.25            $1,377.30          $9,182.55

12
            Finally, the court AUTHORIZES the Receiver to disburse the following
13
     percentages of the foregoing approved fees and costs at this time:
14
            (1)    $6,043.97 to the Receiver, which is 80% of the approved fees and costs;
15
            (2)    $26,311.94 to Allen Matkins, which is 80% of the approved fees and costs;
16
            (3)    $3,326.40 to Financial Forensics, which is 80% of the approved fees and
17
     costs; and
18
     //
19
     //
20
     //
21
     //
22


     ORDER - 3
 1            (4)   $7,346.04 to Peterson Sullivan, which is 80% of the approved fees and

 2   costs.

 3            Dated this 4th day of September, 2019.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
